                           CASE 0:20-cr-00252-WMW-HB Doc. 88 Filed 01/28/21 Page 1 of 1
                                                                                                                         RHCHIVHM
                ll/11) AnestWarant


                                            UNIrsn SrarpsDrsrrucr Cpunr"H;l,ii,?t^iil,rgr;*t
Gj \i bgDrp \
                                                                  District of Minnesota


                       United States of America
                                   v.
                                                                                    Case   No.   CR20-252(2) WMWHB



                       Elizabeth Reeves Sporleder

                               Defendant


                                                               AMENDED ARREST WARRANT
           Any authorized law enforcement officer

           YOU ARE COMMAIYDED to anest and bring before                      a United States magistrate judge            without unnecessary delay
 (name ofperson to be     arrested) Elizabeth Reeves Sporleder
 who is accused of an offense or violation based on the following document filed with the court:

 /   Indictment                   Superseding Indictment                 Information Superseding Information                                  Complaint

     Probation Violation Petition                        Supervised Release Violation Petition Violation Notice                               Order of the Court

                                                                                                     Pretrial Release Violation Petition
 This offense is briefly described as follows:

 Count I - Conspiracy to Distribute a Conrolled Substance, 2l:8al(a)(l) and 846




 Date: ll/0612020


 Ciw and state:          Minneapolis, MN                                                                  . Fogarty, Clerk               of Court
                                                                                                     Printed name and title


                                                                         Return

           This wanant was received on               (date)                    , and the person was arrested on            @atu)
 at (city and state)


 Date:
                                                                                                   Arre   st   ing ofiicer's   s   ignature
                             ARRESTED ON
                             ARRESTED BY
                                            u.s. MAfiSHAL                                             Printed name         anltitte         SCAN I\ ED
                                                                                                                                   I
                                     ,rrJ I nt\-   | Lrtr I'   :)vlA
                             BY       \V                                                                                                      JAN 2   I   z02l

                                                                                                                                       U.S. DISTRICT COURT ST PAUL
